Case 1:19-cv-06949-VSB Document 50

Jason M. Drangel (JD 7204)
jdrangel/@ipcounselors.com
Ashly E. Sands (AS 7715)
asands/@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiffs

Spin Master Lid. and Spin Master, Inc.

 

 

 

Filed 10/16/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SPIN MASTER LTD. and SPIN MASTER,
INC.,
Plaintiffs

Vv.

ACIPER, ef al,
Defendants

 

CIVIL ACTION No.
19-cv-6949 (VSB)

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs Spin

Master Ltd. and Spin Master, Inc. (“Spin Master” or “Plaintiffs”), by their undersigned attorneys,

hereby give notice of dismissal of all claims against Defendant JJs Toys in the above-captioned

action, with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.
Case 1:19-cv-06949-VSB Document 50 Filed 10/16/19 Page 2 of 2

Dated: October 15, 2019 Respectfully submitted,

EPSTEIN GEL LLP

BY:

 

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42™ Street, Suite 2520
New York, NY 10165

Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiffs

Spin Master Lid. and Spin Master,
Tne.

It is so ORDERED.

Signed at New York, NY on ___, 2019.

 

Judge Vernon S. Broderick
United States District Judge

i)
